NO. 07-02-0487-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL E

                                   DECEMBER 13, 2002

                          ______________________________


                  IN THE INTEREST OF RAFAEL FRANCISCO EGUIA

                        _________________________________

                  FROM THE COUNTY COURT OF FLOYD COUNTY;

                NO. 02-28; HONORABLE WILLIAM D. HARDIN , JUDGE

                          _______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, SJ.1


       On November 15, 2002, appellant Rafael Francisco Equia gave notice of appeal

from an adverse judgment in the above case. On November 22, 2002, the clerk of this

court notified appellant that the requisite filing fee in this matter had not been paid and we

would take no further action in the appeal until the fee was paid. He was also warned that

the failure to pay the filing fee may result in a dismissal. Tex R. App. P. 42.3(c).

Additionally, we notified appellant that he had not filed a docketing statement pursuant to




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2002).
Texas Rule of Appellate Procedure 32.1 and such a statement must be filed within ten

days from the date of the notice.


       No filing fee has ever been paid, nor has a docketing statement ever been filed.

However, on December 9, 2002, we received a motion by appellant stating he no longer

wished to pursue the appeal and requesting that it be dismissed. He also certified that he

had notified opposing counsel of his intent to dismiss the appeal and was told the motion

to dismiss would not be opposed.


       Accordingly, this appeal must be, and is hereby dismissed. Having dismissed the

appeal at appellant’s request, no motion for rehearing will be entertained and our mandate

will issue forthwith.



                                                John T. Boyd
                                                Senior Justice

Do not publish.




                                            2